On July 27, 2005, the defendant was sentenced to five (5) years in the Montana State Prison for violation of the conditions of a suspended sentence for the offense of Aggravated Assault, a felony.
On March 7, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Rob Henry. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of the Defendant’s need to receive rehabilitative therapy to address his mental and health issues.
*24DATED this 17th day of March, 2006.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a five (5) year commitment to the Department of Corrections, with a recommendation for placement in a PreRelease program. The terms and conditions shall remain the same as imposed in the July 27, 2005 judgment.
Done in open Court this 7 th day of March, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.